DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al., US 2015/0369225.

In regard to claim 1,
Ha discloses a linear compressor 100 comprising: a shell (shell 101 and covers 102, 103) that defines an accommodation space, the shell having an input side (to the right in fig. 1, the side including suction inlet 104) configured to receive refrigerant and an output side configured to discharge refrigerant (to the left in fig. 1, via discharge outlet 105), the input side and the output side being spaced apart from each other in an axial direction of the linear compressor 100; a cylinder 120 that is disposed in the accommodation space and that defines a compression space P configured to receive refrigerant in the accommodation space; a piston 130 located in the cylinder 120 and configured to reciprocate relative to the cylinder 120 along the axial direction, the piston 130 being configured to compress refrigerant received in the cylinder 120; and a 

In regard to claim 2,
The spring module (spring 176 with brackets 137 and 149) is disposed at an end of the cylinder 120 facing the input side of the shell 104.

In regard to claim 3, 
A stator (outer stators 141, 143, 145) is coupled to the cylinder 120 and surrounds an outer circumferential surface of the cylinder 120, the stator comprising a stator cover 149 located at an end of the stator and spaced apart from the outer circumferential surface of the cylinder 120.

In regard to claim 4, 
A suction muffler 150 is located radially inward of the stator cover 149, coupled to the piston 130, and configured to supply refrigerant to the compression space P.


In regard to claim 5, 
The stator cover 149 acts as the first bracket, and the second bracket 137 is coupled to the suction muffler 150. 

In regard to claim 6,
The spring strands 176 surround an outer surface of the suction muffler 150.

In regard to claim 7, 
The piston 130 defines an inner space that extends along the axial direction and that accommodates a portion of the suction muffler (see fig. 1).

In regard to claim 8, 
The suction muffler 150 comprises: a first suction muffler 153 inserted to the inner space of the piston; and a second suction muffler 151 coupled to the first suction muffler and disposed at an outside of the piston facing the input side of the shell, and wherein the one or more spring strands surround an outer surface of the second suction muffler 151. 

In regard to claim 13,
Ha discloses a linear compressor 100 comprising: a shell (shell 101 and covers 102, 103) that defines an accommodation space, the shell having an input side (to the right in fig. 1, the side including suction inlet 104) configured to receive refrigerant and an output side configured to discharge refrigerant (to the left in fig. 1, via discharge outlet 105), the input side and the output side being spaced apart from each other in an axial direction of the linear compressor 100; 

In regard to claim 14,
Ha discloses a linear compressor 100 comprising: a shell 101, 102, 103 that defines an accommodation space, the shell having an input side 102 configured to receive refrigerant and an output side 104 configured to discharge refrigerant, the input side and the output side being spaced apart from each other in an axial direction of the linear compressor; a cylinder 120 that is disposed in the accommodation space and that defines a compression space P configured to receive refrigerant in the accommodation space; a piston 130 located in the cylinder 120 and configured to reciprocate relative to the cylinder along the axial direction, the piston 130 being configured to compress refrigerant received in the cylinder 120; and a spring module (including 

In regard to claim 15,
Each of the plurality of spring strands 176 extends from the first bracket 137 to the second bracket 149 and has a first end coupled to the first bracket and a second end coupled to the second bracket (see fig. 1).

In regard to claim 16, 
Each of the first end of the plurality of spring strands 176 is arranged about the spring central axis and spaced apart from other first ends in a circumferential direction of the spring module.

In regard to claim 17, 
Each first end of the plurality of spring strands 176 is disposed radially outward of each second end of the plurality of spring strands. 

In regard to claim 19,
A stator (outer stators 141, 143, 145) is coupled to the cylinder 120 and surrounds an outer circumferential surface of the cylinder 120, the stator comprising a stator cover 149 located at an end of the stator and spaced apart from the outer circumferential surface of the cylinder 120, and a suction muffler 150 is located radially inward of the stator cove 149 and is coupled to the piston 130 to provide refrigerant to the compression space P.

In regard to claim 20, 
The stator cover 149 acts as the first bracket, and the second bracket 137 is coupled to the suction muffler 150. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ha et al., US 2015/0369225, in view of Nakano et al., US 5,772,191.

In regard to claim 12,
The first bracket 137 of Ha has a planar shape, but fails to disclose the following taught by Nakano: a spring 1 extending between two brackets R1 and R2, where each of the brackets, including the second bracket, comprises one or more protrusions (mounting portion 2) that .

Allowable Subject Matter
Claims 9-11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK HAMO/Primary Examiner, Art Unit 3746